Citation Nr: 1640844	
Decision Date: 10/18/16    Archive Date: 11/08/16

DOCKET NO.  11-02 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to an increased rating for Type II diabetes mellitus, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. E. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from March 1965 to February 1967.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Paul, Minnesota.   

The Veteran's claim was remanded by the Board in December 2013.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's claim was remanded by the Board in December 2013 in order that additional private medical records could be obtained and considered.  In January 2014 the Veteran submitted a signed authorization form in order that his private medical records could be requested from the Park Nicolett Clinic.  The Veteran has been treated by several doctors at the clinic, including Doctor Pofahl and Doctor McCoy.  VA did not send out the authorization form to the Park Nicolett Clinic and no additional private medical records were obtained.  Accordingly, the Veteran's claim must be remanded so that corrective action may be taken to request the Veteran's private treatment records.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Board notes that the Veteran's Park Nicolett Clinic treatment records dated from 2005 until March 28, 2013 are of record.  Accordingly, only the Park Nicolett Clinic records dated from March 29, 2013 to present need to be obtained.  The Board further notes that, although indicated otherwise in a statement in the December 2013 Board decision, an examination report signed by Dr. Pofahl on October 2, 2012, is of record.  

The Veteran's most recent VA treatment record in his file is dated September 18, 2013.  His updated VA treatment records should be obtained.  

The Veteran has not had a VA diabetes examination for rating purposes since August 2012.  The Veteran should be provided a new VA diabetes examination to determine the current severity of his disability. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's updated VA treatment records dated from September 19, 2013 to present.

2.  After obtaining a new signed authorization from the Veteran, request copies of the Veteran's records from the Park Nicollet clinic dated from March 29, 2013 to present.  If the search for such records has negative results the Veteran should be notified that the records could not be obtained, and documentation that the records could not be obtained must be added to the claims file.

3.  After completion of the above development, schedule the Veteran for a VA examination to determine the current severity of his diabetes mellitus.

4.  Thereafter, the remanded claim should be readjudicated.  If the benefit sought on appeal remains denied, the Veteran and the representative should be provided with a supplemental statement of the case and an appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




